William R. Brennan, Jr., J.
This court is constrained to grant the motion of the respondents to dismiss the petition as a matter of law because the proceeding was not commenced within 30 days after the filing of the decision of the Zoning Board of Appeals in the office of the Village Clerk (Village Law, § 179-b ; Civ. Prac. Act, art. 78, § 1293). That many limitations of time depend on notice of entry of decisions (cf. Matter of Atlantic Refining Co. v. Village of Sloan Bd. of Appeals, 13 Misc 2d 631, 635) does not invalidate statutes prescribing limitations based on entry or filing (some of which are listed in Matter of Atlantic Refining Co. v. Village of Sloan Bd. of Appeals, supra). The petitioner’s comments in this situation are, therefore, better directed to the Legislature rather than the courts. It may be noted that the petitioner was not completely without remedy because of the delay in filing of the decision (cf. Matter of Pierce v. Mannion, 267 App. Div. 958).